COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00206-CV


Kelly L. Kilpatrick                        §   From the 17th District Court

                                           §   of Tarrant County (17-248525-10)
v.
                                           §   July 25, 2013

Timothy S. Kilpatrick and Kevin K.         §   Opinion by Justice McCoy
Kilpatrick

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Kelly L. Kilpatrick shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Bob McCoy